internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-118064-00 date date legend a b x y d1 d2 country1 country2 this responds to your letter dated date and prior correspondence submitted on behalf of b requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as a partnership for federal tax purposes under sec_301_7701-3 facts plr-118064-00 a is an entity that was established under the laws of country on d1 the owners of a are x and y b is an entity that was established under the laws of country on d2 the owners of b are a and x a and x are not liable for any of the debts or liabilities of b and have limited_liability as defined in sec_301_7701-3 b represents that it intended to make an election to be treated as a partnership but that it inadvertently failed to make the election law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with more than one owner can elect to be classified as an association or to be a partnership sec_301 b b provides that unless the entity elects otherwise a foreign eligible_entity is an association if all its members have limited_liability under sec_301_7701-3 a foreign eligible_entity with more than one owner all of whom have limited_liability can elect to be classified as a partnership by filing a form_8832 to be valid an election must generally be signed by each member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_7701-3 sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_service bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-118064-00 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result b is granted an extension of time to make the election to be treated as a partnership for federal tax purposes effective d2 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s paul f kugler sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
